     Case 2:18-cv-01534-RJC-CRE Document 159 Filed 02/27/20 Page 1 of 11




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

  ANDREW FITCH,                                     )
  RICHARD D’ALESSANDRO, and                         )
  MICHAELLE HUTCHISON, individually                 )
  and on behalf of all others similarly situated,   )
                                                    )
                         Plaintiffs,                )
         v.                                         )
                                                    )
  GIANT EAGLE, INC., d/b/a GETGO CAFÉ               )
  + MARKET,                                         )   Consolidated Civil Action No.
                                                    )   2:18-cv-01534-DSC-CRE
                         Defendant.                 )
                                                    )
  JORDAN JONES,                                     )
  ROBERT LEMUS, and                                 )   THIS MEMORANDUM RELATES
  JASON REED, individually and on behalf of         )   TO THE JONES ACTION
  all other similarly situated,                     )
                                                    )
                         Plaintiffs,                )
         v.                                         )
                                                    )
  GIANT EAGLE, INC.,                                )
                                                    )
                         Defendant.                 )

      DEFENDANT’S MEMORANDUM OF LAW IN SUPPORT OF MOTION TO
      RECONSIDER ORDER STRIKING MOTION FOR SUMMARY JUDGMENT

       Courts in the Third Circuit often grant summary judgment where Plaintiffs’ own testimony

during discovery shows they were properly exempt from overtime pay. Defendant Giant Eagle,

Inc. (“Giant Eagle”) points to precisely that kind of dispositive testimony. After two years of

litigation, 15 depositions and production of over 2,900 pages of documents, Plaintiffs identify no

particular additional discovery that would—or could—invalidate their own admissions.

Nevertheless, this Court struck Giant Eagle’s Summary Judgment Motion without opinion and

dismissed Plaintiffs’ Rule 56(d) motion before Giant Eagle had an opportunity to respond.
     Case 2:18-cv-01534-RJC-CRE Document 159 Filed 02/27/20 Page 2 of 11




       Giant Eagle respectfully asks the Court to reconsider its decision. Giant Eagle bases its

Summary Judgment Motion on Plaintiffs’ own depositions—which included extensive

questioning by Plaintiffs’ attorneys—and records.         Plaintiffs’ admissions (supported by the

uncontested, uncontradicted affidavits of Giant Eagle employees filed with the motion) establish

that the Company properly classified named and opt-in Plaintiffs as executive employees exempt

from the overtime regulations of the Fair Labor Standards Act (“FLSA”) 29 C.F.R. § 541.100(a).

By filing a motion for additional discovery under Rule 56(d), these Plaintiffs acknowledge that

they are not similarly situated to the employees they seek to represent and, hence, this case cannot

proceed as a collective action.

       The Court’s ruling not only leaves the door to a collective action open, but also invites

discovery that would improperly seek to contradict what Plaintiffs already admitted. The law

precludes such a fishing expedition. And despite Plaintiffs’ attempts to paint Giant Eagle as

delaying the disposition of this litigation, the opposite is true. Giant Eagle urged consolidation of

the Fitch and Jones actions after Plaintiff Fitch abruptly shifted his lawsuit to Indiana for strategic

purposes. Giant Eagle pushed for broad discovery while its motion to dismiss was still pending,

and Plaintiffs resisted. Now, Giant Eagle seeks a resolution on the merits while Plaintiffs duck

their own testimony. Giant Eagle’s Motion to Reconsider should be granted.

                                            ARGUMENT

       In accordance with Local Rule 56, Giant Eagle filed a Concise Statement of Material Facts

in support of its Motion for Summary Judgment. A party who contests a motion for summary

judgment must file its own concise statement of material facts, which responds to each numbered

paragraph in the moving party’s statement.         L.R.56(c).    All facts not denied or otherwise

controverted by the non-moving party are deemed admitted. Id. Plaintiffs did not file any




                                                  2
     Case 2:18-cv-01534-RJC-CRE Document 159 Filed 02/27/20 Page 3 of 11




responsive Concise Statement of Material Facts. Accordingly, Plaintiffs have admitted that their

jobs are exempt from the overtime pay regulations of the FLSA.

       When faced with the fall-out of these admissions in Giant Eagle’s Summary Judgment

Motion, Plaintiffs acknowledged that they had no evidence to overcome them. Apart from the

technical admission that arises from failing to respond to Giant Eagle’s Concise Statement of

Material Facts, Plaintiffs affirmatively—in their depositions and their own documents—admitted

that they are exempt under the FLSA. To avoid summary judgment, Plaintiffs filed a Rule 56(d)

Motion, petitioning this Court for a wholesale fishing license to assist them in finding some kind

of evidence to contradict what they have already admitted. It is well established that a party is

forbidden from opposing a summary judgment motion by submitting evidence that contradicts its

own statements, 1 but even if this were not the rule, Plaintiffs fail to meet requirements for a stay

of summary judgment under Rule 56(d). In order to obtain additional time to take discovery and

forestall the entry of summary judgment under Rule 56(d), a party must submit a verified statement

specifying three things:

               1.      What particular information is sought,

               2.      How, if uncovered, it would preclude summary judgment, and

               3.      Why it has not been previously obtained.

Pennsylvania Dept. Public Welfare v. Sebelius, 674 F.3d 139, 156 (3d Cir. 2012); Glover v. Wells

Fargo Home Mortgage, 629 Fed. Appx. 331, 341 (3d Cir. 2015), citing Dowling v. City of

Philadelphia, 855 F.2d 136, 139-40 (3d Cir. 1988). Plaintiff’s statement fails on each point.




1
 A plaintiff may not contradict its own admissions and avoid a summary judgment by submitting
contrary sworn evidence to create a “sham” issue of contested fact. Jiminez v. All American
Rathskeller, Inc., 503 F.3d 247 (3d Cir. 2007).


                                                 3
     Case 2:18-cv-01534-RJC-CRE Document 159 Filed 02/27/20 Page 4 of 11




       A.      Plaintiffs Purport to Seek Discovery That is Vague and Broad, not Particular and
               Specific.

       Plaintiffs submit the unsworn certification of their attorney, Camar Jones, to support the

proposition that they need to take the following enormous amount of discovery in order to respond

to the facts asserted by Giant Eagle:

               1.      Depositions of all of the Plaintiffs’ (unidentified) supervisors, to explore
                       whether Plaintiffs actually exercised the independent discretion and
                       judgment which they have already admitted to have had, and to compare
                       their jobs with the other Team Leaders that they seek to represent for
                       conditional certification.

               2.      Depositions of all (unidentified) employees that Plaintiffs admittedly
                       supervised, to see if they really did so, and of other (unidentified) Team
                       Leaders to see how delegation of work and hiring/firing decisions were
                       made by others.

               3.      Depositions of (unidentified) Giant Eagle corporate executives about their
                       policies, how Team Leaders were controlled or supervised, and whether the
                       decision to exempt certain Team Leaders from overtime pay was in good
                       faith.

               4.      Depositions of the employees or former employees who submitted
                       affidavits supporting the Summary Judgment Motion.

               5.      Production of all electronically stored information (e.g., e-mail) that
                       references the work and duties performed by Team Leaders likely
                       comprising hundreds of thousands of pages.

               6.      Documents comparing pay rates for (unidentified) Team Leaders to those
                       of the hourly employees they supervised.

               7.      Documents relating to the store labor budgets to determine if the stores had
                       a maximum budget for hourly employees.

       Rather than “specifying” the “particular information sought”, Plaintiffs purportedly seek

to depose everyone who ever came into contact with Plaintiffs, obtain every document that might

relate to them and review materials that shed no light on the duties they actually performed. For

example, in Request No. 5, Plaintiffs seek all email and other electronic data involving the

performance of any duties by Team Leaders. Plaintiffs readily admit that this request would



                                                4
     Case 2:18-cv-01534-RJC-CRE Document 159 Filed 02/27/20 Page 5 of 11




involve an enormous number of documents, yet Plaintiffs cannot describe with any specificity

what those documents might contain that would be relevant to the executive exemption or

contradict what the Plaintiffs have already admitted. Plaintiffs also seek information that Giant

Eagle already supplied: Plaintiffs already deposed Giant Eagle’s corporate executives (#3) about

corporate policies    and   the decision    to classify some Team          Leaders   as   exempt

supervisory/executive employees. 2

       B.      None of the General Discovery Requested Would Preclude Summary Judgment
               on the Exemption Issue.

       More to the point, Plaintiffs fail to satisfy the second requirement of Rule 56(d); they do

not show how, if acquired, this extensive discovery would preclude summary judgment. Giant

Eagle moved for summary judgment because each Plaintiff’s own deposition and documents

establish by admission that they meet the four elements of the executive exemption to the overtime

pay mandate of the FLSA:

               1.     Plaintiff’s salary was more than $455/week;

               2.     Plaintiff’s primary duty was management;

               3.     Plaintiff customarily and regularly directed the work of two or more
                      employees; and

               4.     Plaintiff had authority to hire fire, or make recommendations regarding
                      hiring, firing, advancement, promotion or other change of status that was
                      given “particular weight.”

Del Valle v. Office Max North America, 680 Fed. Appx. 51, 63-64 (3d Cir. 2017) (quoting 29

C.F.R. § 541.100(a))). Rule 56(d) may be invoked to extend discovery only if the specific,

particular discovery requested will make a material issue more or less likely. These four factual



2
  Deposition of Daniel Guevara (Director of Human Relations for Giant Eagle, East Division)
taken August 15, 2019; Deposition of Joshua Hylton (Regional Business Leader, GetGo) taken
August 16, 2019.


                                                5
     Case 2:18-cv-01534-RJC-CRE Document 159 Filed 02/27/20 Page 6 of 11




issues are material to the Summary Judgment Motion. Where the information sought is not

relevant to the court’s inquiry, a Rule 56(d) motion for discovery will be denied. Hancock

Industries v. Schaeffer, 811 F.2d 225, 230 (3d Cir. 1987). See also, Oliver Wincor Nixdorf Corp.,

2018 WL 515855 (D.N.J. 2018). The party seeking Rule 56(d) relief has the burden of showing

specifically what he/she is looking for and, more importantly, how it would preclude summary

judgment. McKenna v. Healthcare, Inc., 573 Fed. Appx. 190, 192-93 (3d Cir. 2014); Fenter v.

Mondelez Global LLC, 574 Fed. Appx. 213, 219 (3d Cir. 2014); Smith v. Depuy Orthopedics, Inc.,

552 Fed. Appx. 192, 195 (3d Cir. 2014). A party opposing summary judgment does not have an

“absolute right” to take discovery. 3

       None of the seven categories of discovery listed by Plaintiffs are specifically directed to

finding out any information about elements 1 or 3 of the exemption (i.e., pay of $455 or supervision

of two employees). Rather, to the extent the discovery requests relate to any issue material to the

executive exemption, they focus only on elements 2 and 4, management duties and

hire/fire/promotion decisions. These elements have been conclusively established, however, by

the Plaintiffs’ own admissions. Plaintiffs have fully described their jobs. Nothing that any

supervisor, subordinate or corporate representative (request categories 1, 2 and 3) may say about

their views of a Plaintiffs’ job is going to change that. The nature of an employee’s job is

ultimately determined by actual job duties they perform, not by job descriptions of others. Myers

v. Hertz Corp., 624 F.3d 537, 548 (2d Cir. 2010).



3
  Plaintiffs’ citation to Coffin v. Blessy Marine Services, Inc., 2011 U.S. Dist. Lexis 77596 (S.D.
Tex. 2011), does not support the Plaintiffs’ alleged proposition that a party has an “absolute right”
to depose the persons who supply affidavits in support of a summary judgment. By Rule 56’s own
terms, a party who opposes summary judgment does so by citation to the same kind of admissible
evidence used by the moving party: affidavits, depositions and documents. Neither Coffin nor
any other authority creates an absolute right in the nonmoving party to take more depositions
whenever an affidavit is used in a summary judgment motion.


                                                 6
     Case 2:18-cv-01534-RJC-CRE Document 159 Filed 02/27/20 Page 7 of 11




       The final two categories of proposed discovery, comparative pay rates and store budgets

(requests 6 and 7), similarly do not request information material to the executive exemption.

Where, as here, a Plaintiff admittedly performs management activities as his most important and

valuable duty and participates in job status decisions affecting others, information about his pay

compared to non-management employees and the number of non-management employees the store

may have budgeted for does not affect the analysis. Plaintiffs’ laundry list of discovery items

merely seeks to muddy what is already clear. None of those items is material to the issues raised

in the Summary Judgment Motion, and the entry of summary judgment should not be stayed under

Rule 56(d) to pursue them.

       C.      Plaintiffs Had Ample Opportunity to take Discovery.

       Finally, to the extent that Plaintiffs have demonstrated that any of the discovery they

request is material to forming a response to Giant Eagle’s Summary Judgment Motion, they have

failed to satisfy the third requirement of Rule 56(d)—they have not shown why they did not include

this in their discovery before. As this Court is aware (and Plaintiffs admit), Giant Eagle has been

pressing for two years to get these lawsuits consolidated and get meaningful discovery underway.

Giant Eagle voluntarily produced over 2,900 pages of documents, including policies and job

descriptions, and offered its corporate representatives for deposition. Plaintiffs delayed this

litigation by filing lawsuits in multiple states and refusing to present all of the named Plaintiffs for

deposition. Plaintiffs even initially refused to accept Giant Eagle’s offer to depose Giant Eagle’s

officers until urged by the Court to take the depositions. Now that Giant Eagle moves for summary

judgment, Plaintiffs continue to avoid addressing the merits of the case.

       Plaintiffs argue that discovery to date has—in their view—only been for the limited

purpose of mediation, as if the merits of the case could not be implicated in such discovery. No

order exists requiring a two-stage discovery process. No such limitations were placed on the record


                                                   7
     Case 2:18-cv-01534-RJC-CRE Document 159 Filed 02/27/20 Page 8 of 11




at the depositions. The parties were free to—and did—question the 13 named Plaintiffs and the

two Rule 30(b)(6) representatives of Giant Eagle on any and all issues. No topics were off limits.

Plaintiffs’ counsel even questioned their own clients at length on the record. Plaintiffs seek further

discovery not because they had no opportunity to do so before; they just didn’t like the answers

they got.

       Inasmuch as discovery to date has admitted that Plaintiffs meet the criteria for the executive

exemption, Plaintiffs seek to “improperly cast a wide discovery net” based on speculation and

conjecture that other employees, supervisors, subordinates, or corporate officers might have said

something, sometime that would impeach and discredit the Plaintiffs’ own testimony. Superior

Offshore International v. Bristow Group, Inc., 490 Fed. Appx. 492, 501 (3d Cir. 2012). Plaintiffs’

Rule 56(d) declaration in no way suggests that Plaintiffs did not actively and fully explore every

topic material to the executive exemption in the 15 depositions taken to date. It does not identify

any topic that Plaintiffs did not pursue because they felt that they were constrained to something

less than merits discovery. A Rule 56(d) motion must be denied and summary judgment should

proceed where “missing from [Plaintiff’s] affidavit is any explanation about how and why the

information he sought could not have been obtained” in the substantial discovery that was already

taken. Hargrave v. Ramsey, 688 Fed. Appx. 124, 127 (3d Cir 2017).

       Plaintiffs’ citation to the out-of-district case Indergit v. Rite Aid Corp., 2010 U.S. Dist.

Lexis 32322 (S.D.N.Y. 2010) is not to the contrary. Giant Eagle’s Motion for Summary Judgment

is based on the admissions of Plaintiffs, and the job descriptions they gave of Team Leader that

each meet the four elements of the executive exemption defense. In Indergit, the court did not

have facts established by admissions; it found that the plaintiffs’ depositions were inconclusive,




                                                  8
     Case 2:18-cv-01534-RJC-CRE Document 159 Filed 02/27/20 Page 9 of 11




and contested issues of material fact still existed. Indergit offers no guidance in this case, where

Plaintiff’s admissions are numerous and consistent.

       Since 2010, courts (including this District) have favored the robust use of discovery at the

certification stage to flesh out and eliminate issues regarding the scope of duties in FLSA cases.

See, e.g., Swank v. Wal-Mart Stores, Inc., 2018 U.S. Dist. Lexis 94113 (W.D. Pa. 2018); Stallard

v. Fifth Third Bank, 2013 U.S. Dist. Lexis 186531 (W.D. Pa. 2013) (Substantial discovery in the

pre-certification period raises the bar plaintiffs must meet in showing they are similarly situated to

other potential opt-in plaintiffs). In its summary judgment brief, Giant Eagle cited numerous

examples from this Circuit where the District Court granted summary judgment where the

admissions of the plaintiffs showed that they were FLSA-exempt. 4 When the evidence shows

there is no genuine dispute as to the relevant material facts, summary judgment at even the pre-

certification stage is appropriate. Scott v. SSP Am. Inc., 2011 WL 1204406 (E.D.N.Y. 2011).

                                          CONCLUSION

       Plaintiffs have fully admitted the facts establishing that their jobs as Team Leaders meet

the four criteria for the executive exemption to the FLSA overtime pay regulations. No amount of

further discovery is going to change that. Even if that were not so, Plaintiffs have not explained

why they failed to obtain the information they desire through the substantial discovery




4
  Itterly v. Family Dollar Stores, Inc., 606 Fed. App’x 643, 644-49 (3d Cir. 2015); Guthrie v. Lady
Jane Collieries, Inc., 722 F.2d 1141, 1144-47 (3d Cir. 1983); Simpson v. Prince Telecom, LLC,
Civil Action No. 14-1211-SLR-SRF, 2017 U.S. Dist. LEXIS 48481, at *12-23 (D. Del. Mar. 31,
2017); Hudson v. Absecon Emergency Servs., No. 14-6419 (RMB/AMD), 2016 U.S. Dist. LEXIS
129602, at *31 (D.N.J. Sep. 22, 2016); cf. also Rosano v. Twp. of Teaneck, 754 F.3d 177, 188 (3d
Cir. 2014) (affirming summary judgment for Defendant who showed Plaintiffs were properly
exempted under the fire protection and law enforcement exemption in 29 U.S.C. § 207(k)); Paul
v. UPMC Health Sys., Civil Action No. 06-1565, 2009 U.S. Dist. LEXIS 19277, at *34-35 (W.D.
Pa. Mar. 10, 2009) (administrative exemption); Kelly-Myers v. Mercy Health Sys. of Se. Pa., No.
16-5194, 2017 U.S. Dist. LEXIS 160970, at *11-19 (E.D. Pa. Sept. 29, 2017) (same).


                                                  9
    Case 2:18-cv-01534-RJC-CRE Document 159 Filed 02/27/20 Page 10 of 11




opportunities offered by this Court and by Giant Eagle to date. Plaintiffs cannot ask for more

discovery on the employees they seek to represent and at the same time claim that they are similarly

situated to these other employees for certification purposes. The obvious conclusion is that they

are not similarly situated. Giant Eagle’s uncontested, uncontroverted Statement of Material Facts

amply establishes, by citations to depositions and documents of the Plaintiffs themselves, that its

Team Leaders are exempt from the overtime pay regulations of the FLSA. Giant Eagle respectfully

requests that Plaintiffs’ Motion under Fed.R.Civ.P. 56(d) be denied and that summary judgment

be entered in favor of Giant Eagle on the First, Third, and Fourth Causes of Action in the Second

Amended Complaint in the Jones Action. In the alternative, summary judgment should be entered

in favor of Giant Eagle on the First, Third, and Fourth Causes of Action as to Amanda Frawley,

Samantha Bosma, Danielle Graham-Robinson, Heather Gilkey, Andre Christian, and Jason Reed.

Dated: February 27, 2020                         Respectfully submitted,

                                                 /s/ Jonathan D. Marcus
                                                 Bernard D. Marcus (PA ID 01293)
                                                 marcus@marcus-shapira.com
                                                 Jonathan D. Marcus (PA ID 312829)
                                                 jmarcus@marcus-shapira.com
                                                 Erin Gibson Allen (PA ID 76990)
                                                 allen@marcus-shapira.com
                                                 Brian C. Hill (PA ID 204489)
                                                 hill@marcus-shapira.com
                                                 Joshua A. Kobrin (PA ID 318200)
                                                 kobrin@marcus-shapira.com
                                                 Elly Heller-Toig (PA ID 33244)
                                                 ehtoig@marcus-shapira.com

                                                 MARCUS & SHAPIRA LLP
                                                 301 Grant Street
                                                 One Oxford Centre, 35th Floor
                                                 Pittsburgh, PA 15219
                                                 Telephone: (412) 471-3490
                                                 Facsimile: (412) 391-8758

                                                 Counsel for Defendant Giant Eagle, Inc.



                                                10
    Case 2:18-cv-01534-RJC-CRE Document 159 Filed 02/27/20 Page 11 of 11




                                CERTIFICATE OF SERVICE

       I hereby certify that on February 27, 2020, a true and correct copy of the foregoing was

electronically filed and served via operation of the Court’s CM/ECF system, which will

automatically send e-mail notification of such filing to the attorneys of record entitled to notice

who are registered users of ECF.


                                                 /s/ Jonathan D. Marcus
                                                 Jonathan D. Marcus
